DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (RWTH – Aachen, 2014) in view of Tennant (US 2014/0267250).
Regarding Claims 1 and 15, Hui teaches a Slope Stability Lidar and method comprising: a laser producing a beam of optical radiation [Fig 3.3, Page 15, Sec 2.2.4-.5]; a scanner that directs the beam of optical radiation into an area on a point by point basis [Abstract; Fig 5.1], each point having an elevation and azimuth with respect to the laser [Abstract; Fig 5.1]; a detector that receives reflected optical radiation from each point [Page 4, Sec. 1.3]; and a processor programmed to: acquire data from the detector and process the data to compile direction data, range data for each point [Page 83; Sec 5.5.3] segment the acquired data into blocks of data defining a voxel [Fig 4.5.6, Fig 6.17; Pages 46-58, Sec 4.4.2 and 4.3]; compare voxel range values over time to identify movement [Fig 20; Page 59-88; Sec 5]; and generate an alert if movement exceeds a threshold [Page 15, Sec 2.2.4-5]. Hui does not explicitly teach but Tennant does teach acquiring and amplitude data for each point [Abstract; 0003; 0010-13], or average the acquired range data within the voxel to produce a precise voxel range value for each voxel  [Abstract; 0003; 0010-13]. It would have been obvious to modify the system and method of Hui to include amplitude detection and averaging to reduce noise and improve accuracy and precision. 
Regarding Claim 2, Hui also teaches wherein the laser is a pulsed laser and the processor determines range to a point using a time of flight calculation [Fig 20; Page 59-88; Sec 5]. Tennant additionally teaches this limitation in [0005-07]. 
Regarding Claim 3, Hui also teaches wherein the scanner scans the beam in azimuth using a rotating base and in elevation using a rotating mirror [Page 41, Sec 4;  Page 51-58, Sec 4.4 (all)].
Regarding Claim 4, Hui also teaches wherein each point has a location determined in Cartesian coordinates (x,y,z) or polar coordinates [Fig 5.9].
Regarding Claim 5, Hui also teaches  wherein each block of data forming a voxel is selected based on a voxel size of: azimuth from 0.1 degrees to 1.0 degrees; and/or elevation of 0.1 degrees to 1.0 degrees [Fig 20; Page 59-88; Sec. 5] (users can select voxel size). 
Regarding Claim 6, Hui also teaches  wherein each block of data forming a voxel is selected based on a voxel size of azimuth by elevation from 0.1 degrees x 0.1 degrees to 1.0 degrees by 1.0 degrees [Fig 20; Page 59-88; Sec. 5] as users can select voxel size (The “most suitably” phrase is indefinite and given no patentable weight). 
Regarding Claims 7 and 17, Hui also teaches  wherein each block of data defining a voxel size is segmented by range … or involves using data from some points in more than one block. [Fig 4.5.6, Fig 6.17; Pages 46-58, Sec 4.4.2 and 4.3; Fig 20; Page 59-88; Sec 5] – this is either inherent as multiple pulses are measured and voxels are a segmentation of an image. 
Regarding Claims 8 and 19, Hui also teaches wherein the processor is also programmed to average the acquired amplitude data to produce an average amplitude value for each voxel [Fig 5.15.-16].
Regarding Claims 9 and 20, Hui also teaches wherein the average amplitude value for each voxel is used by the processor to generate a display of an image of the area [Fig 5.15.-16].
Regarding Claims 10 and 21, Hui also teaches wherein the processor displays the identified movement on the image of the area [Fig 5.14.-16].
Regarding Claim 11, Hui also teaches wherein the processor co-registers the image of the area with a photograph or video of the area [Fig 4.2; Fig 4.7; Fig 5.14.-16].
Regarding Claim 14 and 23, Hui also teaches wherein the processor is further programmed to calculate a coherence metric for each voxel [Page 92, Sec 6.2.1].
Regarding Claim 16, Hui does not explicitly teach – but Tennant does teach wherein the step of averaging involves a weighted average and the weighting function is selected from: top hat; normal; linear edge minimisation; non-linear edge minimization [Abstract; 0003; 0010-13]. It would have been obvious to modify the method of Hui with weighted averages based on the intensity, range to target, and scattering properties of the lidar system to reduce errors. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (RWTH – Aachen, 2014) in view of Tennant (US 2014/0267250), as applied to Claim 15 above, and further in view of Tisdall (Mag. Red. Medicine – 2012).
Regarding Claim 18, Hui also teaches comparing a mean range for each sub-voxel to a mean range for that sub-voxel calculated from a previous scan [Fig 20; Page 59-88; Sec 5]; dividing the selected voxel and neighbouring voxels into sub-voxels [[Fig 4.5.6, Fig 6.17; Pages 46-58, Sec 4.4.2 and 4.3] Hui does not explicitly teach – but Tisdall teaches steps of:over-sampling a selected voxel by collecting data from neighbouring voxels; determining a mean range for each sub-voxel using a weighted average calculation; determining a median value for all sub-voxels and displaying the median value as the movement value for the selected voxel [Page 390 Col. 2  - Page 393 Col. 1]. It would have been obvious to modify the method of Hui to oversample and compare 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA

Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645